DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 18 and 19 recite the limitation “the sorbent cartridge in the portable treatment module”. There is insufficient antecedent basis for this limitation in the claim.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–13 and 16–19 are rejected under 35 U.S.C. 103 as being unpatentable over Childers1 in view of Graf.2
With respect to claim 1, the following analysis applies.
Overview of Childers
Childers discloses a system comprising: an extracorporeal module, an attachable urea removal module, and an attachable portable treatment module. (Childers FIG. 9.) The extracorporeal module has a blood pump and an extracorporeal circuit connected to the inlet and outlet of a dialyzer. (Id.) The dialyzer has a dialysis membrane, a single inlet, and a single outlet. The portable treatment module comprises a first dialysis circuit, a first dialysis pump 172, one or more attachments (e.g., lines) for connecting the inlet and outlet of the dialyzer, and a control pump 178. (Childers FIG. 9 (showing a first circuit loop beginning immediately left of the dialyzer which includes a bypass, etc.).) The attachable urea removal module comprises a sorbent cartridge, a second dialysis circuit, and one or more attachments (e.g., lines) for connecting to the inlet and outlet of the dialyzer. (Id.)
Claim elements not expressly taught or suggested by Childers
Childers does not appear to expressly specify: (1) that its portable treatment module is controlled compliant; (2) a second dialysate pump; and (3) the claimed controller.
Functional language
Regarding the limitations directed to functional language and materials worked upon, these limitations are not being given patentable weight. See MPEP § 2114(II), 2115.
Controlled compliant
At the outset, the limitation “controlled compliant” appears to refer to an intended use as well as materials worked upon (e.g., the manner in which fluid flows through lines). As such, this limitation cannot be given patentable weight. See MPEP § 2114(II), 2115. In addition, Childers does not appear to specify any sort of accumulation or variable fluid volume in its lines. Ergo, its portable treatment module is presumed to be controlled compliant.
Second dialysate pump
Figure 9 of Childers suggests that a pump can be placed along a line in order to induce flow. Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “[i]t is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. In re Harza, 274 F.2d 669, 671 (CCPA 1960). In view of these holdings, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to modify Childers’ invention such that the urea removal module includes a second dialysate pump, in order to yield the predictable result of providing flow of dialysate—e.g., into and/or from the initial supply and uF Bag.
Controller
Graf suggests that the dialysance or clearance for a predetermined dialysis fluid flow rate can be controlled using a controller (i.e., computing unit). (Graf Abstract; col. 4, ll. 53–62.) Graf suggests that such control can provide monitoring of efficiency. (Id. col. 3, ll. 27–32.)
As stated above, previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. at 417.
viz., such that a controller is used in Childers’ invention to control the first control pump in the manner claimed: to yield the predictable result/improvement allowing monitoring of efficiency.
With respect to claim 2, Childers does not appear to require that the attachable portable treatment module contains a sorbent cartridge containing urease. (Childers ¶ 25.)
With respect to claims 3–6, the instant combination does not appear to specify the limitations of these claims. Here, however, the features presently claimed are directed to old and well-known controller operations achieved simply by a mass balance. Accordingly, Examiner takes Official Notice that such controller operations were known in the prior art.
With respect to claim 7, Childers suggests that its sorbent cartridge can contain urease and zirconium phosphate. (Childers ¶ 25.)
With respect to claims 8 and 9, the attachable urea removal module comprises an infusate reservoir 18, 38. (Childers FIG. 9.) The instant combination does not appear to specify the claimed infusate pump and configuration thereof. However, Figure 9 of Childers suggests that a pump can be placed along a line in order to induce flow. As such, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to modify Childers’ invention such that the infusate line includes an infusate pump and also such that the infusate pump and infusate reservoir are connected to the second dialysis circuit downstream of the sorbent cartridge, in order to yield the predictable result of providing flow of along side line. KSR, 550 U.S. at 415–16; Harza, 274 F.2d at 671.
With respect to claim 10, the instant combination does not appear to specify a second control pump in the portable treatment module. However, Figure 9 of Childers suggests that a control pump can be placed along a line in order to induce flow as desired. As such, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to modify Childers’ invention such that the portable treatment module includes a second control pump, in order to yield the predictable result of providing flow, as desired, within the portable treatment module. KSR, 550 U.S. at 415–16; Harza, 274 F.2d at 671. In addition, the functional limitations and materials worked upon See MPEP § 2114, 2115.
With respect to claims 11–13, the instant combination does not appear to specify that the controller functions in the manner claimed. However, along the same noted above, operating a controller to control a control pump with the intention of controlling the variables listed in claims 11–13 were well-known and routine. As such, Examiner respectfully takes Official Notice that the features provided in the instant claims were known in the prior art.
With respect to claim 16, the instant combination does not appear to specify a second control pump in the urea removal module. However, Figure 9 of Childers suggests that a control pump can be placed along a line in order to induce flow as desired. As such, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to modify Childers’ invention such that the urea removal module includes a second control pump, in order to yield the predictable result of providing flow, as desired, within the urea removal module. KSR, 550 U.S. at 415–16; Harza, 274 F.2d at 671
With respect to claim 17, the instant combination does not appear to specify that the sorbent cartridge contains activated carbon. Childers suggests that activated carbon (i.e., activated charcoal) was a suitable material for removing uric acid. (Childers ¶ 195.) As such, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to modify use activated carbon in the sorbent cartridge of the instant combination: in order to provide removal of urease. See MPEP § 2144.07.
With respect to claim 18, Childers suggests that the sorbent cartridge can contain zirconium oxide. (Childers ¶ 25.)
With respect to claim 19, Childers does not appear to require that the sorbent cartridge contains urease or zirconium phosphate. (Childers ¶ 25.)
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Childers and Graf—in view of Orhan.3
With respect to claims 14 and 15, the instant combination does not appear to specify, inter alia, a hematocrit detector. Orhan suggests that a hematocrit detector was useful for measuring hematocrit level as well as blood volume. (Orhan ¶ 32.) As such, it would have been obvious to one skilled in the art at the time the instant invention was made to include a hematocrit detector and adjust the set patient fluid removal rate based thereon, in order to yield the predictable results of controlling blood volume and hematocrit level.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Childers and Graf—in view of Bene.4
With respect to claim 20, the instant combination does not appear to specify the claimed sensors. Bene teaches using two conductivity sensors for measuring the conductivity of dialysate flowing to a dialysate compartment along a dialysate inlet line. (Bene ¶ 0108.) Bene further teaches that one of the sensors measures the upstream conductivity—near the inlet line—and the other sensor measures the conductivity downstream, near the outlet. Bene then goes on to teach that the instant measures of conductivity are used to determine sodium dialysance values and urea clearance values during hemodialysis or after determined time increments so that a dialysis dosage may be determined. (Id.) As such, it would have been obvious to one skilled in the art at the time the instant invention was made to include a conductivity sensor in the second dialysis circuit of the instant combination, in order to yield the predictable results of providing: (1) measurement of the conductivity of dialysate before and after exposure to a sorbent cartridge; (2) measurement of the sodium and urea levels; and (3) assessment of the required dialysis dosage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2004/0019312 A1, published January 29, 2004 (“Childers”).
        2 US 6,860,866 B1, issued March 1, 2005 (“Graf”).
        3 US 2012/0273354 A1, published November 1, 2012 (“Orhan”).
        4 US 2006/0157413 A1, published July 20, 2006 (“Bene”).